Citation Nr: 0740803	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION


Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1967.  He subsequently was a member of the National 
Guard and the Reserves for many years.

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied entitlement to service 
connection for multiple sclerosis. 

The veteran presented evidence at a July 2007 Travel Board 
hearing before the undersigned Veterans Law Judge. A 
transcript of the hearing has been associated with the 
veteran's claims folder.


FINDING OF FACT

Multiple sclerosis was neither manifested in-service, nor 
manifested to a compensably disabling degree within seven 
years of the veteran's discharge from active service, and 
there is no competent evidence of record linking the disorder 
to service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred or aggravated in-service, 
and it may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in August and 
November 2004, and March 2006 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated. The claimant was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Background

Appellant claims entitlement to service connection for 
multiple sclerosis.  In his statements and testimony he 
alleges that he suffered from lower leg pain and weakness 
during service which were the early symptoms of multiple 
sclerosis.

The service medical records reveal that the veteran 
complained of left leg cramps between January through April 
1967.  No objective physical findings were noted.  He was 
hospitalized for psychiatric observation, and subsequently 
released from service.

A review of the veteran's records pertaining to his Reserve 
and National Guard service is negative for any evidence of 
multiple sclerosis.

In June 2004 the veteran submitted a claim of entitlement to 
service connection for multiple sclerosis.  With his claim he 
submitted a May 1981 letter from Raymond C. Spaulding, M.D., 
who gave a chronological medical history noting that the 
veteran complained of left leg pain beginning in January 
1967.  Examination revealed no evidence of swelling or any 
history of trauma.  In April 1967, he complained of left 
lateral leg pain, below the knee. The impression was a muscle 
strain.  Subsequent examination noted chronic interim left 
calf pain.  Examination revealed and enlarged left calf with 
slight tenderness.  The impression was phlebitis or myositis.  

Medical notations revealed that he continued to complain 
about left leg pain through June 1967 when a medical entry 
noted that, "The staff here feels that this man's condition 
is one of somatization precipitated by an underlying 
personality disorder (inadequate personality)."  A follow-up 
psychiatric consultation noted that, "I find no psychoses or 
neurosis in this individual.  He is not an inadequate 
personality.  I find nothing to indicate he is malingering."  
The examiner noted that the veteran's pain may have an 
elusive organic basis.  He was diagnosed with 
psychophysiological pain, manifested by leg pain and 
transferred to the United States for observation.

A July 1967 entry found neither a psychiatric disorder nor an 
etiology for his leg pain.  He was found unable to perform 
his military duties and was scheduled to be separated from 
service by a medical board.  However he was discharged from 
service prior to the board convening.  

The Board notes that after considering this history Dr. 
Spaulding did not diagnose multiple sclerosis.

May 1999 Kaiser Permanente clinical notes from Don Yoshimura, 
M.D., note lower extremity weakness, parasthesias, and 
possible multiple sclerosis.  He also, however, noted that 
while the results were compatible with a demyelinating 
process such as multiple sclerosis, other etiologies could 
also provide this appearance.  

At a March 2005 VA neurological examination the claims file 
was reviewed.  The examiner noted that after service the 
veteran joined the active reserves and worked as a civilian 
in the logistics area.  The appellant reported that he became 
confused at times and had difficulty concentrating in 1990.  
He reported having foot and hand numbness which had been 
ongoing for several years.  A brain magnetic resonance 
imaging (MRI) scan apparently was performed.  While several 
demyelinating lesions were noted in the brain, no particular 
physical signs were evident, therefore a diagnosis of 
multiple sclerosis was uncertain.  

The veteran was subsequently was treated by Dr. Yoshimura at 
Kaiser who diagnosed suspected multiple sclerosis, not 
confirmed.  Clinical records revealed definite leg weakness 
and difficulty walking, and the arms were now reportedly 
numb.  A second MRI was similar to the first and described as 
non-specific. 

At the March 2005 VA examination he presented with symptoms 
of occasional loss of concentration, confusion, and arm and 
leg numbness.  It was noted that he had a stroke 17 years 
prior and his vision and balance were affected.  He was not 
paralyzed and improved from the stroke within a week.  He 
began using a cane and wheelchair about eight years ago.  The 
veteran reported being a heavy drinker in service, and 
reported a long history of smoking.  Examination revealed 
some pigmentation in both lower legs and swelling arms and 
ankles.

Neurological examination revealed that the veteran was alert 
and oriented and able to give most of his history alone with 
some help from his wife. He did not appear to have dementia 
or lack of concentration but he did appear to be angry, 
frustrated, and perhaps depressed.  There was definite 
evidence of sensory diminution in the glove and stocking 
distributions.  The examiner found that a diagnosis of 
multiple sclerosis could not be made as the veteran did not 
have any increased tendon reflexes in the arms or legs; any 
extension plantar reflexes; any eye signs; and, he did not 
have clinically evident lesions in different parts of the 
nervous system to suggest multiple sclerosis.  The diagnoses 
were polyneuropathy affecting nerves of both lower 
extremities secondary to long standing alcohol use; left leg 
pain, cramps, and swollen calf muscles, due to venous 
thrombosis, both superficial and deep veins in 1967 as well 
as in 1997 at Kaiser Hospital; radiological findings of 
multiple periventricular white matter changes on MRI scans, 
but no clinical evidence of multiple sclerosis on 
neurological examination.

The examiner summarized that the veteran's leg pain, cramps, 
and swollen calf muscles in 1967 were judged to be due to 
phlebitis and myositis secondary to venous thrombosis.  They 
were not found to be not related to multiple sclerosis.  The 
examiner further noted that the veteran had a longstanding 
history of alcohol use which would explain his loss of 
reflexes at wrist and ankles and reduced sensation in glove 
and stocking distribution.  He did not show evidence of upper 
motor neuron lesion to suggest evidence of multiple 
sclerosis. The examiner opined that:

The only evidence of multiple sclerosis 
is radiological, and if that evidence was 
not presented to me, I could not have 
diagnosed multiple sclerosis from today's 
neurological examination.

...

I would state that pain and cramps are 
not initial symptoms of multiple 
sclerosis in most of the patients, and in 
this particular patient, evidence is 
clear that his left leg symptoms were due 
to myositis and phlebitis other than 
multiple sclerosis.  This was later 
confirmed by a test done at Kaiser 
Hospital, where deep venous thrombosis 
and superficial venous thrombosis were 
detected in one or the other leg at 
different times.  

I therefore conclude that patient's leg 
symptoms recorded in 1967 are not caused 
by or as a result of multiple sclerosis, 
which was diagnosed later on a 
radiological basis.

In a June 2005 letter from Dr. Yoshimura he noted that the 
veteran asked him to render an opinion as to whether the 
symptoms of leg pain in service were related to his current 
multiple sclerosis. He noted that the veteran's pain in 1967 
could have been consistent with central neuropathic pain from 
multiple sclerosis. The veteran would have been 27 years old 
at the time which was the typical age of onset for multiple 
sclerosis symptoms.  However, arguing against multiple 
sclerosis was the presence of focal left calf enlargement in 
April 1967 which was atypical of this entity. This would 
instead argue for a focal inflammatory process such as 
thrombophlebitis or myocitis. Dr. Yoshimura opined that: 

my opinion is that his left leg symptoms 
may have been a early manifestation of 
his (multiple sclerosis), though for the 
reasons outlined above, it is unlikely.  
Due to the lack of objective neurologic 
information about the patient at that 
time, it is impossible to arrive at a 
definitive diagnosis retrospectively.

A second letter from Dr. Yoshimura in November 2005, noted 
that to further clarify his prior opinion, he noted that the 
lack of any documented neurologic evidence during service did 
not rule out multiple sclerosis.  

In an October 2007 letter, Melvin R. Helm, M.D., noted that 
it was his understanding that the veteran had difficulty 
ambulating with bilateral leg weakness in the 1960's, which 
was diagnosed as a psychiatric problem.  Dr. Helm opined 
that:

it is my belief that this episode of leg 
weakness most likely was related to the 
onset of multiple sclerosis.  More than 
likely, he suffered a lesion in the 
spinal cord at the time. It is my opinion 
that the likelihood that this event was 
related to multiple sclerosis is greater 
than 50%.


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131. That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

Where a veteran had active service continuously for 90 days 
or more during a period of war or during peacetime service 
after December 31, l946, and multiple sclerosis becomes 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In deciding whether the appellant has a disability due to 
service, a diagnosis or opinion by a health care professional 
is not conclusive and is not entitled to absolute deference. 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995). In so doing, the Board may accept one medical 
opinion and reject others. Id. At the same time, the Board is 
mindful that it cannot make an independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another. Evans.

The United States Court of Appeals for Veterans Claims has 
provided guidance for weighing medical evidence. The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence. Grover v. 
West, 12 Vet. App. 109, 112 (1999). Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
Miller v. West, 11 Vet. App. 345, 348 (1998). A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty. Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence. 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

In this regard, Dr. Yoshimura's treatment records from May 
1999 first diagnosed suspected multiple sclerosis (32 years 
after service).  In letters submitted by Dr. Yoshimura in 
June and November 2005 he noted that while it was his opinion 
that the veteran's symptoms in service may have been a early 
manifestation of multiple sclerosis, but it was unlikely.  He 
noted that in addition due to the lack of objective 
neurologic information at that time, it is impossible to 
arrive at a definitive diagnosis retrospectively.

The VA neurological examination in March 2005 revealed 
definite evidence of sensory diminution in the glove and 
stocking distributions. However, the veteran did not 
clinically demonstrate any typical symptoms to suggest that 
he had multiple sclerosis. He instead was diagnosed with 
polyneuropathy affecting nerves of both lower extremities 
secondary to long standing alcohol use; leg pain, cramps, and 
swollen calf muscles, due to venous thrombosis.  The examiner 
noted radiological findings of periventricular multiple white 
matter changes on MRI scans, but no clinical evidence of 
multiple sclerosis on neurological examination.  The examiner 
concluded that the veteran's leg symptoms in 1967 were not 
caused by or as a result of multiple sclerosis, which was 
diagnosed many years later on a radiological basis.  
Therefore, the preponderance of the evidence shows that 
multiple sclerosis did not manifest in service or to a 
compensably disabling degree within seven years thereafter.

Since the service medical records are negative for any 
evidence of multiple sclerosis, it is apparent that the 
October 2007 medical opinion by Dr. Helm relied primarily on 
the appellant's self-reported history of leg pain and cramps 
during service.  When a medical opinion relies at least 
partially on the appellant's rendition of a medical history, 
the Board is not bound to accept the medical conclusion, as 
it has no greater probative value than the facts alleged by 
the appellant.  Hence, this medical opinion has minimal 
probative value.

Therefore, in the absence of any evidence of in-service 
multiple sclerosis, to include symptoms thereof, the Board 
concludes that the preponderance of the evidence is against a 
finding that multiple sclerosis is related to the appellant's 
service.  There is no competent evidence which links multiple 
sclerosis to service that is based on consideration of all of 
the evidence of record including the active duty, Reserve and 
National Guard medical records which show no indication of 
multiple sclerosis.  In addition, the evidence shows that the 
veteran was first diagnosed with multiple sclerosis in May 
1999 (32 years after service).  Without competent evidence of 
a chronic disorder in-service, and without competent evidence 
linking a current disorder to service, the claim must be 
denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's written statements to VA or his 
personal hearing testimony. Lay witnesses can testify as to 
the visible symptoms or manifestations of a disease or 
disability. Caldwell v. Derwinski, 1 Vet. App. 466 (1991). 
However, lay statements as to the origins of a current 
disability are not probative because lay persons are not 
competent to offer medical opinions. Moray v. Brown, 5 Vet. 
App. 211 (1993). Therefore, the Board may not assign these 
opinions any evidentiary weight.

Likewise, while the veteran argues that his left leg pain and 
cramps were symptoms of multiple sclerosis while on active 
duty; there is no evidence showing that he has the medical 
training necessary to offer an opinion which requires 
specialized medical knowledge.  As such, the veteran is not 
competent to offer such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(l).

Therefore, the Board concludes that multiple sclerosis was 
not incurred in service and may not be presumed to have been 
so incurred.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of- the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for multiple sclerosis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


